Citation Nr: 0532471	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1977.  He died in December 1998.  The appellant is 
his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 Department of Veterans New York, 
New York Regional Office (RO) decision which denied claims of 
entitlement to service connection for the cause of the 
veteran's death, and for basic eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35.  The 
case was remanded in November 2004.


FINDINGS OF FACT

1.  The veteran died in December 1998.  An autopsy was not 
performed.  The death certificate shows that he died due to 
metastatic squamous cell carcinoma of the tongue.  Pneumonia 
was listed as a significant condition contributing to death, 
but not resulting in the underlying cause.

2.  At the time of the veteran's death, service connection 
was in effect for hypertensive cardiovascular disease, 
evaluated as 10 percent disabling; diabetes mellitus, 
evaluated as 10 percent disabling; and for a hearing loss in 
the left ear, evaluated as noncompensable.  The combined 
evaluation was 20 percent.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service 
connection for the cause of the veteran's death have not been 
met.  38 U.S.C.A. §§ 1310, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326 
(2005).

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence she is to 
provide, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  This assistance includes obtaining all 
relevant evidence adequately identified in the record.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the appellant that she should submit all pertinent 
evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2005 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the appellant to 
submit all pertinent evidence in her possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, although the January 2005 notice was 
provided to the appellant after the 1999 adjudication, the 
appellant was not prejudiced.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to the VA 
notice.  Further, the actions taken by VA have essentially 
cured the error in the timing of notice.  Additionally, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  Hence, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Service connection

The veteran served on active duty for approximately 26 years.  
During his service he was awarded, among other awards, the 
Vietnam Service Medal.

The veteran died in December 1998 due to metastatic squamous 
cell carcinoma of the tongue.  Pneumonia was listed on the 
death certificate as a significant condition contributing to 
death, but not resulting in the underlying cause.  An autopsy 
was not conducted following his demise.

At the time of the veteran's death, service connection was in 
effect for hypertensive cardiovascular disease, evaluated as 
10 percent disabling; diabetes mellitus, evaluated as 10 
percent disabling; and for a hearing loss in the left ear, 
evaluated as noncompensable.  The combined evaluation was 20 
percent.

A review of the service medical records reveals no complaints 
or findings pertaining to carcinoma of the tongue.  A March 
1978 VA physical examination did not record any tongue 
abnormality during an examination of the veteran's throat.

In February 1998, the veteran was referred to Duck Kim, M.D., 
following an oral surgeon's discovery of a moderately 
differentiated squamous cell carcinoma of the tongue.  During 
Dr. Kim's examination it was noted that the veteran had a 
long history of smoking.  Indeed, a review of the treatment 
records submitted in support of the claim, including those 
prepared by a radiation oncologist, reveal a 46 year history 
of smoking a pack and a half of cigarettes per day.  
Unfortunately, despite extensive efforts to arrest and 
eradicate the cancer the veteran succumbed to squamous cell 
carcinoma of the tongue in December 1998.  The treatment 
records and other medical evidence submitted in support of 
this claim do not include any medical opinion linking the 
cancer either to service, or to any event of service.

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence, such as a 
malignant tumor, if manifested to the required degree within 
a prescribed period from the veteran's separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312.

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of these diseases is set forth at 
38 C.F.R. § 3.309(e), but they do not include squamous cell 
carcinoma of the tongue.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.311 (2005)l.

The appellant appears to argue that the veteran was exposed 
to Agent Orange or other herbicide during his service in 
Vietnam and that such exposure led to the development of the 
cancer that claimed his life.  While the records does not 
specifically verify service in country, for the purposes of 
this decision only, the Board will assume that the veteran 
did serve in Vietnam.

As noted above, the service medical records do not show any 
evidence of squamous cell carcinoma of the tongue during the 
veteran's active duty service.  Moreover, there is no 
competent medical evidence showing that squamous cell 
carcinoma was compensably disabling within a year of the 
veteran's separation from active duty.  Finally, there is no 
competent evidence linking squamous cell carcinoma to 
service, to include any in-service exposure to a herbicide 
agent.  Rather, the only evidence in support of the claim are 
the opinions offered by the appellant herself.  The 
appellant, however, is a lay person who is not trained in the 
field of medicine or epidemiology, and hence, her opinion 
does not constitute competent evidence upon which service 
connection for the cause of the veteran's death may be 
granted.  Espiritu v. Derwinski, 2 Vet. App 492 (1992).

Therefore as the competent evidence shows that the veteran's 
cancer was not manifested until more than 20 years post 
service, and as the competent evidence does not show that it 
is at least as likely as not that the veteran's cancer was 
related to service, service connection for the cause of his 
death must be denied,  38 U.S.C.A. § 1310, 5107.

Basic eligibility for Dependents' Educational Assistance 
(DEA)

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807, 21.3021 (2005).

The record shows that at the time of the veteran's death in 
December 1998, he was not rated permanently and totally 
disabled due to a service connected disorder.  As service 
connection for the cause of the veteran's death is not 
warranted, and as the veteran, when he died, did not have a 
service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


